DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the other" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what the applicant is referring to as when the state “the other” and how the arm feature is defined in relation to this.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2019-0003068, as cited by applicant.

Regarding claim 1, KR ‘086, teaches a substrate processing apparatus, comprising: 
a processing container body, 120, which has an internal space capable of accommodating a substrate and an opening communicating with the internal space for passage of the substrate; 
a lid, 110, which closes the opening; 
a mover, 130, which relatively moves the lid with respect to the opening to open and close the opening; and 
a lock mechanism, 160 and 150, which locks the lid to the processing container body, wherein 
the mover changes a relative position of the lid with respect to the processing container body between a closed position and a separated position, the closed position being a position where the lid is proximate to the processing container body and closes the opening and the separated position being a position where the lid is separated from the opening in a direction opposite to the internal space with a gap space between the lid and the opening for allowing passage of the substrate being conveyed into the internal space defined, see figure 3-6, 
the lock mechanism includes an arm member, 140 and 150, which is provided on one of the processing container body and the lid and extends toward the other, and a locking member, 160, which restricts a displacement of the arm member by being engaged with the arm member when the lid is at the closed position, 
a tip of the arm member extends toward a side of the other beyond the gap space when the lid is at the separated position, see figures 3-6, and 
the locking member is engaged with a part of the arm member, the part being located beyond the gap space when the lid is at the separated position, see figure 3-5.

Regarding claim 2, the KR ‘068 reference teaches the arm member extends further outward in a horizontal view than the opening, see figures 3-6.

Regarding claim 3, the KR ‘068 reference teaches a pair of arms of the arm member is provided across the gap space and the locking member is engaged with each of the pair of arms, see figures 3-5.

Regarding claim 5, the KR ‘068 reference teaches the arm member is combined with the lid and the mover moves the lid and the arm member integrally, see figures 3-6.

Regarding claim 7, the KR ‘068 reference teaches a substrate holder, 111, which is combined with the lid and holds the substrate in the horizontal posture, wherein the substrate holder is accommodated into the internal space together with the substrate.

Regarding claim 8, the KR ‘068 reference teaches the substrate holder is located in the gap space when the lid is at the separated position, see figures 3-6.

Claim(s) 1, 6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 6906416.

Regarding claim 1, JP ‘416, teaches a substrate processing apparatus, comprising: 
a processing container body which has an internal space capable of accommodating a substrate and an opening communicating with the internal space for passage of the substrate; 
a lid, 33, which closes the opening; 
a mover which relatively moves the lid with respect to the opening to open and close the opening; and 
a lock mechanism, 42, which locks the lid to the processing container body, wherein 
the mover changes a relative position of the lid with respect to the processing container body between a closed position and a separated position, the closed position being a position where the lid is proximate to the processing container body and closes the opening and the separated position being a position where the lid is separated from the opening in a direction opposite to the internal space with a gap space between the lid and the opening for allowing passage of the substrate being conveyed into the internal space defined, see figures 4-5, 
the lock mechanism includes an arm member, 32, which is provided on one of the processing container body and the lid and extends toward the other, and a locking member, 42, which restricts a displacement of the arm member by being engaged with the arm member when the lid is at the closed position, 
a tip of the arm member extends toward a side of the other beyond the gap space when the lid is at the separated position, see figures 4-5, and 
the locking member is engaged with a part of the arm member, the part being located beyond the gap space when the lid is at the separated position, see figure 4-5.

Regarding claim 6, JP ‘416 teaches the opening is provided in a side surface of the processing container body, a relative moving direction of the lid with respect to the processing container body is a horizontal direction, and the substrate is loaded in a horizontal posture into the internal space, see figures 4 and 5.

Regarding claim 9, the JP ‘416 reference teaches a fluid supplier, 102 and 101 which supplies a supercritical processing fluid into the internal space.

Regarding claim 10, the JP ‘416 reference teaches a substrate processing device which has a same structure as the image processing apparatus according to claim 1: a conveyer which conveys the substrate to the gap space; and an air supplier which is disposed above the gap space and supplies a downflow to the gap space, see figure 1 and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 6906416 in view of CN 102237260, as cited by applicant.

Regarding claim 4, the JP ‘416 reference teaches the lock member is two locking members.  The CN ‘260 reference teaches sing apparatus according to claim 3, wherein the locking member includes a single locking member which engages with the arm and cover.  IT would have been obvious to one of ordinary skill in the art to replace the two locking members of the JP ‘416 reference with the single locking member of the CN ‘260 reference in order to achieve the predictable result of reducing the working parts of the invention and simplifying the locking mechanism.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



9 August 2022